USCA4 Appeal: 21-2236      Doc: 35           Filed: 12/15/2022   Pg: 1 of 6




                                              UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 21-2236



        JEROME REDMAN, Individually and on behalf of all others similarly situated,

                     Plaintiff – Appellee,

        v.

        JAVITCH BLOCK, LLC,

                     Defendant – Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Martinsburg. Gina M. Groh, District Judge. (3:21−cv−00037−GMG)


        Submitted: October 3, 2022                                  Decided: December 15, 2022


        Before WILKINSON, RICHARDSON, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Tyler G. Lansden, Michael D. Slodov, JAVITCH BLOCK LLC, Cleveland,
        Ohio, for Appellant. Stephen G. Skinner, SKINNER LAW FIRM, Charles Town, West
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2236      Doc: 35          Filed: 12/15/2022    Pg: 2 of 6




        PER CURIAM:

               Javitch Block, LLC appeals the district court’s order granting Jerome Redman’s

        motion to remand, in which the court determined that Javitch waived its right to remove

        this matter from state to federal court. Because the district court’s finding of waiver was

        not clearly erroneous, we affirm.

                                                     I.

               This case arises out of two successive lawsuits in the Circuit Court of Berkeley

        County, West Virginia. The first was a debt collection action by FIA Card Services, N.A.

        against Jerome Redman, in which FIA eventually obtained a default judgment. J.A. 20–22.

        Javitch Block, LLC became involved when it filed a wage garnishment execution against

        Redman to collect this default judgment on FIA’s behalf. J.A. 23. Redman later became

        aware of this default judgment and filed a motion to set it aside. J.A. 135, 464–69. The

        state court, Judge R. Steven Redding, granted that motion and allowed Redman to assert

        defenses and counterclaims against FIA and a third-party complaint against Javitch. J.A.

        478–95. Redman and FIA eventually reached a settlement, and they voluntarily dismissed

        the original complaint and counterclaims. J.A. 118–19. After voluntarily dismissing his

        third-party claim against Javitch in the first action, Redman filed a class action complaint

        against Javitch in January 2021 in the same court, alleging violations of West Virginia law.

        J.A. 150, 518-543. The new case was originally assigned to a different judge. See J.A. 440.

               On February 11, 2021, Redman amended the complaint to add claims under the

        federal Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692–1692p. J.A. 5–

        24. The new FDCPA claim triggered federal court removal eligibility pursuant to 28 U.S.C.

                                                     2
USCA4 Appeal: 21-2236      Doc: 35          Filed: 12/15/2022     Pg: 3 of 6




        § 1441(a). Under 28 U.S.C. § 1446(b)(3), Javitch was required to file a notice of removal

        within 30 days of the amended complaint. However, on February 25, fourteen days after

        the action became removable, Javitch filed a motion to dismiss all claims in state court.

        J.A. 25–50. Javitch then filed several other litigation documents before the state court, such

        as a notice of supplemental authority and a motion to stay discovery pending resolution of

        the motion to dismiss. J.A. 431–38. On March 5, the presiding judge recused himself and

        the case was transferred to Judge Redding. J.A. 439–40. A few hours later, Javitch filed a

        notice of removal, and the case was subsequently transferred to federal court. J.A. 441–46.

               In federal court, Redman filed a motion to remand, arguing that Javitch waived its

        right to remove when it continued to litigate in state court after it had sufficient notice of

        removal eligibility. J.A. 450–61. The district court granted the motion, concluding that

        Javitch’s filings in state court “demonstrate[d] [its] desire to litigate the matter in state

        court,” thereby waiving its removal right. J.A. 607. The court found the motion to dismiss

        particularly evident of that intent as it “raised dispositive arguments.” Id. This included a

        res judicata argument, in which Javitch contended that the debt collection litigation

        precluded Redman’s new class action claims. Id. The district court believed that the state

        court was thus better equipped to handle the case. Id. Moreover, it found “[p]articularly

        interesting” the timing of defendant’s removal notice as it was “just three hours after the

        case was reassigned to [Judge Redding,] who handled the first litigation involving these

        parties.” Id. Javitch subsequently filed a motion to stay remand pending appeal or for

        expedited reconsideration. J.A. 609–28. The district court denied this motion, reasoning



                                                      3
USCA4 Appeal: 21-2236       Doc: 35         Filed: 12/15/2022      Pg: 4 of 6




        again that “judicial economy clearly weighs in favor of this case being decided by the court

        in which it originated and was already, partially litigated.” J.A. 629–31.

                                                      II.

               Javitch appeals the district court’s remand order. There is no dispute that Javitch

        timely filed its notice of removal within 30 days of receiving Redman’s amended complaint

        raising the federal FDCPA issue. See 28 U.S.C. § 1446(b)(3). Javitch instead argues that it

        did not waive its right to remove this state court action to federal court.

               A district court’s “waiver determination involves a factual and objective inquiry as

        to the defendant’s intent to waive.” Grubb v. Donegal Mut. Ins. Co., 935 F.2d 57, 59 (4th

        Cir. 1991) (quoting Rothner v. City of Chicago, 879 F.2d 1402, 1408 (7th Cir. 1989)). We

        thus “review this factual finding for clear error.” Northrop Grumman v. Dyncorp Int’l LLC,

        865 F.3d 181, 186 (4th Cir. 2017). Under a clear error standard of review, we determine

        “[i]f the district court’s account of the evidence is plausible in light of the record viewed

        in its entirety.” United States v. Thorson, 633 F.3d 312, 317 (4th Cir. 2011). “If so, we may

        not reverse the district court’s conclusion—even if we may have weighed the evidence

        differently.” Walsh v. Vinoskey, 19 F.4th 672, 677 (4th Cir. 2021).

               The district court was not clearly erroneous in determining that Javitch waived its

        right to remove. Javitch disputes that the standard of review is one of clear error, but we

        would uphold the district court’s determination under any standard. We have found that “a

        defendant may yet waive its 30-day right to removal by demonstrating a ‘clear and

        unequivocal’ intent to remain in state court.” Grubb, 935 F.2d at 57 (quoting Rothner, 879

        F.2d at 1416). Waiver of this right is only appropriate “in extreme situations, when judicial

                                                      4
USCA4 Appeal: 21-2236       Doc: 35         Filed: 12/15/2022      Pg: 5 of 6




        economy, fairness, and comity demand it.” Northrop Grumman, 865 F.3d at 186 (internal

        quotations omitted). In past cases, we have looked to see whether a defendant has taken

        substantial defensive action in state court before petitioning for removal. See Aqualon Co.

        v. MAC Equipment, Inc., 149 F.3d 262, 264 (4th Cir. 1998); see also Northrop Grumman,

        865 F.3d at 188.

               Here, Javitch took several actions which expressed the requisite intent to remain in

        state court. First, Javitch filed a motion to dismiss in which it raised substantive arguments

        before the state court. Under West Virginia law, a ruling on a motion to dismiss amounts

        to an adjudication on the merits. See Sprouse v. Clay Comm., Inc., 211 S.E.2d 674, 696

        (W. Va. 1975). Thus, Javitch opened itself up to a complete merits determination in state

        court. Further, Javitch filed this motion a full two weeks after receiving notice that the case

        was removable. Instead of proceeding straight to federal court, Javitch decided to avail

        itself of state court. Then, before removing the case, Javitch supplemented its motion to

        dismiss with additional authority, further demonstrating an intent to receive a merits

        determination on the matter in state court. And finally, Javitch moved to stay discovery

        pending resolution on the motion to dismiss. These actions show Javitch “actively

        engage[d] in defensive litigation in the state court[.]” Northrop Grumman, 865 F.3d at 188.

               As for the “extreme situations” determination, the district court was also not clearly

        erroneous in finding this satisfied. It found that “judicial economy clearly weighs in favor

        of this case being decided by the court in which it originated and was already, partially

        litigated.” J.A. 630. We note that Javitch waited 22 days before removing the complaint,

        and only did so three hours after the case was reassigned to Judge Redding. Javitch cannot

                                                      5
USCA4 Appeal: 21-2236       Doc: 35          Filed: 12/15/2022       Pg: 6 of 6




        “be allowed to test the waters in state court . . . and finding the temperature not to its liking,

        beat a swift retreat to federal court.” Northrop Grumman, 865 F.3d at 188 (quoting Estate

        of Krasnow v. Texaco, Inc., 773 F.Supp. 806, 809 (E.D. Va. 1991)). Javitch sought to use

        the state court proceedings to its advantage several times over, and only changed its mind

        once Judge Redding was assigned to the case. Under these circumstances, the district court

        was not clearly erroneous in finding Javitch waived its right to removal, and we affirm.

                                                                                            AFFIRMED




                                                        6